Citation Nr: 0634828	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-28 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from May 
1964 to May 1967.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  A videoconference 
hearing was held before the undersigned in July 2006.

The issues of entitlement to service connection for a 
psychiatric disorder, to include PTSD, and for a bilateral 
knee disorder based on de novo review are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action is 
required


FINDINGS OF FACT

1.  The record does not show the presence of a seizure 
disorder either in service or currently.

2.  An unappealed June 2001 rating decision denied the 
veteran's claims for service connection for heart and 
bilateral knee disorders based on findings that there was no 
evidence of current disabilities.

3.  Evidence received since the June 2001 rating decision, to 
the extent it is new, does not tend to show that the veteran 
has a chronic heart disorder; thus, the evidence does not 
relate to an unestablished fact necessary to establish the 
claim; and does not raise a reasonable possibility of 
substantiating the claim.

4.  Evidence received since the June 2001 rating decision 
establishes that the veteran has knee disability; the 
evidence is new, relates to an unestablished fact necessary 
to establish the claim; and raises a reasonable possibility 
of substantiating the claim for service connection for a 
bilateral knee disorder.


CONCLUSIONS OF LAW

1.  Service connection for a seizure disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Evidence received since the June 2001 rating decision 
denying service connection for a heart disorder is not new 
and material, and that claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3.  Evidence received since the June 2001 rating decision 
denying service connection for a bilateral knee disability is 
new and material, and that claim may be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  March 2003 and 
December 2005 letters from the RO explained what the evidence 
needed to show to substantiate the claims.  It also explained 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  The December 2003 rating 
decision, a June 2005 statement of the case (SOC) and an 
April 2006 supplemental SOC (SSOC) provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.   Although the veteran was 
not provided notice regarding criteria for effective dates of 
awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)) such notice would only be relevant if the benefits 
sought were being granted. 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical and personnel records, along with 
available VA and private medical evidence.  The veteran has 
not identified any additional evidence pertinent to these 
claims.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

The Board declines to obtain a medical opinion with respect 
to the claim of service connection for a seizure disorder 
because there is no evidence of pertinent pathology either in 
service or currently.  Thus, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
lack of medical evidence of pertinent disability in service 
or thereafter, relating current disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 USCA 5103A(a)(2).

II. New and Material Evidence to Reopen Claims

A June 2001 rating decision denied the veteran's claims 
seeking service connection for heart and bilateral knee 
disabilities, essentially based on findings that no current 
such disabilities were shown.  After notice, the veteran did 
not file a notice of disagreement, and those decisions became 
final.  See 38 U.S.C.A. § 7105.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  
However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
November 2002), and the new definition applies.  "New" 
evidence means existing evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the hearing in July 2006, the undersigned Veterans Law 
Judge explained to the veteran what kinds of evidence would 
be new and material.  Kent v Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 2006). 

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence of record at the time of the June 2001 rating 
decision included: service medical records, a January 1974 VA 
hospitalization report, and a July 2000 statement from the 
veteran.

The service medical records show that the veteran complained 
of chest pains in April 1966.  Electrocardiogram (ECG) in 
October 1966 was normal, and medical observation for cardiac 
disease in December 1966 found no evidence of disease.  
Separation examination in April 1967 noted normal heart 
examination.  The veteran complained of right knee injury in 
January 1965.  A bruised right knee was noted.  The service 
separation examination noted normal lower extremities and 
musculoskeletal examinations.  

Evidence received since the June 2001 rating decision 
includes a March 2000 private ECG that was interpreted as 
normal; a November 2002 echocardiogram that was interpreted 
as normal; a January 2004 notation of angina; a March 2004 
echocardiogram that was interpreted as normal; a June 2004 
stress test that was interpreted as negative; private X-rays 
of the right knee dated in March 2000 that showed diffuse 
osteoporosis more pronounced than expected for the veteran's 
age; a May 2000 private magnetic resonance imaging (MRI) of 
the right knee showing a tear of the posterior horn of the 
medial meniscus; a November 2000 MRI showing right knee 
internal derangement; and a July 2000 outpatient treatment 
record noting complaints of bilateral knee pain, with 
meniscal tear of the right knee.

Since both these claims were previously denied on the basis 
that there was no current disability shown, in order for 
additional evidence received to pertain to an unestablished 
fact necessary to establish service connection (i.e., to be 
new and material), it would have to tend to show that these 
disabilities are present and are related to service.  
Regarding the veteran's heart disorder claim, none of the 
evidence received since the June 2001 rating decision tends 
to show that the veteran currently has objective findings of 
such disability.  Angina was noted on the January 2004 
outpatient record, however angina refers to a clinical 
symptom rather than a diagnosis of an underlying disability.  
Angina is defined as a severe, often constricting pain, 
usually referring to a pectoris.  STEDMAN'S MEDICAL 
DICTIONARY, 83 (26th ed. 1995).  The Court has held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, 
the veteran may only be service connected if his angina is 
symptomatic of an underlying disability.  There is no such 
diagnosis of record; moreover, the objective testing in the 
form of echocardiograms and stress testing did not confirm 
the presence of a disability.  

Given that none of the evidence received since the June 2001 
rating decision relates to a showing of a current objective 
heart disability, none relates to an unestablished fact 
necessary to substantiate the claim or raises a reasonable 
possibility of substantiating the claim.  Hence, the 
additional evidence received since June 2001 is not new and 
material as to the claim seeking service connection for a 
heart disorder.
Regarding bilateral knee disability, the March 2000 X-ray 
report, and May 2000 and November 2000 MRI reports, and the 
July 2000 outpatient record, all tend to show that the 
veteran has current knee pathology.  The evidence is new and 
material as it has not been previously submitted, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  Consequently, the claim seeking service connection 
for a bilateral knee disability may be, and is, reopened.

III.  Service Connection for Seizure Disorder

Service connection may be granted for disability that is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947 and a seizure disorder becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are silent for any 
complaint of, or treatment for, a seizure disorder.  In March 
1965, it was noted that he had been AWOL in what sounded like 
a fugue state, however no objective findings were noted, and 
the service separation examination noted normal neurologic 
examination.

An electroencephalogram (EEG) in November 1999 was 
interpreted as normal.  A February 2000 private medical 
report notes the veteran's complaints of lightheadedness, 
dizziness (almost syncopal), and tremors.  The assessment was 
history of dizziness and lightheadedness, of uncertain 
etiology.  In April 2000, a computed tomography (CT) scan of 
the head was interpreted as negative.  

After a careful review of the evidence of record, the Board 
finds that service connection is not warranted for a seizure 
disorder.  There is absolutely no objective evidence that the 
veteran suffered any seizures on active duty.  While he 
claims that he had seizures in service, there is no objective 
documentation that supports that claim.  There is also no 
evidence that a seizure disorder was manifested to a 
compensable degree within one year of his discharge.  While 
he has complained of lightheadedness and dizziness, the 
objective evidence of record does not establish that the 
veteran has a current chronic seizure disorder.  

The Board has considered the statements of the veteran to the 
effect that he has a seizure disorder that originated during 
service.  However, his lay testimony alone, even if not 
contradicted by the medical evidence of record, is not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
seizure disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 C.F.R. § 3.102.


ORDER

The appeal to reopen a claim of service connection for a 
heart disorder is denied.

The appeal to reopen a claim of service connection for 
bilateral knee disability is granted.

Service connection for a seizure disorder is denied.

REMAND

As noted above, the record shows a complaint of knee injury 
in service, private X-rays of the right knee in March 2000 
showed diffuse osteoporosis more pronounced than expected for 
the veteran's age, and a May 2000 MRI of the right knee 
showed a tear of the posterior horn of the medial meniscus.  
A current VA examination is necessary in order to properly 
evaluate the veteran's reopened claim for service connection 
for bilateral knee disability. 

The veteran contends that he has PTSD as a result of events 
he experienced during his wartime service in the 1960s, 
including in Vietnam.  Specifically, he has testified about 
an incident when his parachute failed to open properly during 
a training exercise at Ft. Campbell, Kentucky, and he was 
saved at the last moment by a fellow soldier who was able to 
pull his reserve chute.  The incident appears to be one 
capable of verification.  Furthermore, if it is verified, an 
examination to determine whether it caused the veteran to 
acquire PTSD would be indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA orthopedic 
examination to determine the nature and likely 
etiology of any current left and right knee 
disabilities.  The examiner must review the 
veteran's claims file in conjunction with the 
examination.  Specifically, the examiner should 
note the veteran's SMRs showing treatment for 
knee problems, as well as any post-service 
treatment records, including the X-ray and MRI 
findings noted above.  The examiner should opine 
whether the right and/or left knee disabilities 
are at least as likely as not related to knee 
injuries sustained or treatment the veteran 
received in service.  The examiner should 
explain the rationale for all opinions given.

2.  The RO should ask the veteran to provide 
verifying evidence regarding the episode in 
service in which his parachute failed to open 
properly and he was saved at the last moment by 
a fellow soldier who was able to pull his 
reserve chute.  He should specifically be 
advised that such evidence could take the form 
of a "buddy statement" from any other person 
that may have witnessed the event.  The RO 
should also request that the veteran provide 
additional details of any other claimed 
stressors.

3.  If the veteran provides any further details 
of verifiable stressors related to his Vietnam 
service, the RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any available 
information that might corroborate the veteran's 
alleged stressor(s) in- service.  

4.  Following the above, the RO must 
specifically render a finding as to whether the 
veteran was exposed to a stressor(s) event in 
service, and if so, what was the nature of the 
specific stressor or stressors.  In reaching 
this determination, the RO should address any 
credibility questions raised by the record.  
These determinations must be stated in writing 
for the record. 

5.  If it is determined that the veteran was 
exposed to a stressor(s) in service, the RO 
should arrange for the veteran to be examined by 
a psychiatrist to determine whether he has PTSD 
resulting from exposure to such stressor 
event(s).  The RO must advise the examiner what, 
if any, stressor(s) it has determined to be 
established by the record (and the examiner may 
only consider such stressor(s) as the 
precipitating event(s) in service for any 
diagnosis of PTSD.  

The veteran's claims folder must be  available 
to, and reviewed by, the examiner in conjunction 
with the examination.  In preparing the report 
of the examination, the psychiatrist should:  
(1) Discuss the sufficiency of the identified 
stressor(s) to produce PTSD; (2) If PTSD is 
diagnosed, discuss the signs and symptoms which 
support such diagnosis under DSM-IV; and (3) If 
PTSD is not diagnosed, discuss what is lacking 
to establish such diagnosis.  

6.  The RO should then re-adjudicate these 
claims.  If either remains denied, the RO should 
issue an appropriate SSOC and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


